IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


NATALI S. RAY, INDIVIDUALLY AND AS          : No. 186 EAL 2022
THE ADMINISTRATRIX OF THE ESTATE            :
OF RIVER RUSSELL, DECEASED AND              :
JOSEPH B. RUSSELL, INDIVIDUALLY AND         : Petition for Allowance of Appeal
AS THE ADMINISTRATOR OF THE                 : from the Order of the Superior Court
ESTATE OF RIVER RUSSELL,                    :
DECEASED,                                   :
                                            :
                   Petitioners              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
PENSKE LOGISTICS LLC AND PHILLIP            :
JAMES ANTOINE,                              :
                                            :
                   Respondents              :


                                    ORDER



PER CURIAM

     AND NOW, this 14th day of December, 2022, the Petition for Allowance of Appeal

is DENIED.